Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Claims 1-6, 9-15, and 18 are pending and will be considered for examination.
 
	Allowable Subject Matter
Claims 1-6, 9-15, and 18 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 10.  All other claims are dependent on these independent claims.  Claims 1 and 10 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

conducting a demographics assessment of the target lot to obtain a demographics value; 
conducting a conversion probability assessment of the target lot to obtain a probability adjustment value;
modifying the baseline price by the depreciation value, the demographics value and the probability adjustment value; and
presenting the modified baseline price as the guaranteed offer for the target lot.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 8,645,193 B2 (“Swinson”): Swinson teaches automatically generating pricing data for used car valuations (col. 4, lines 25-34) comprising: receiving a target item to be listed for acquisition (col. 4, lines 35-37); identifying the target item (col. 4, lines 37-41); conducting a baseline price assessment of the target to identify a baseline price (col. 4, lines 41-43); and conducting a depreciation assessment of the target item to obtain a depreciation value (col. 4, lines 43-45).  However, Swinson does not teach or suggest the limitations identified above. 

(ii) “Depreciation Methods - 4 Types of Depreciation You Must Know!” (Retrieved from https://corporatefinanceinstitute.com/resources/knowledge/accounting/types-):  This article discusses the four main methods that are commonly used to calculate depreciation.  However, the article does not teach or suggest the limitations identified above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAEEM U HAQ/Primary Examiner, Art Unit 3625